ACCEPTED
                                                                           03-15-00128-CV
                                                                                   5171627
                                                                THIRD COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                      5/6/2015 11:21:26 AM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
               CAUSE NUMBER 03-15-00128-CV

                                                     FILED IN
                                              3rd COURT OF APPEALS
                                                  AUSTIN, TEXAS
                   IN THE COURT OF APPEALS
                                              5/6/2015 11:21:26 AM
         FOR THE                                JEFFREY D. KYLE
                   THIRD COURT OF APPEALS DISTRICT
                                                      Clerk
                        AUSTIN, TEXAS


                       TEDDE R. BLUNCK,

                                                   Appellant,
                               V.


                       CATHY A. BLUNCK,

                                                   Appellee.

ON APPEAL FROM THE 22ND DISTRICT COURT, HAYS COUNTY, TEXAS

                   TRIAL COURT CAUSE NO. 11-1217


     APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
               TO FILE APPELLANT’S BRIEF




                   TEDDE R. BLUNCK, PRO SE

                     502 QUITMAN STREET

                          P O BOX 1152

                    PITTSBURG, TEXAS 75686

                   TELEPHONE: (903) 855-8460

                   TELECOPIER: (903) 855-8465

              E-MAIL: TBLUNCK@YAHOO.COM
                                    Identity of Parties and Counsel



Appellant/Petitioner:                                Petitioner/Appellant’s Appellate Counsel:

                                                     Tedde R. Blunck, Pro Se
                                                     502 Quitman Street
                                                     P O Box 1152
                                                     Pittsburg, Texas 75686
                                                     Telephone: (903) 855-8460
                                                     Telecopier: (903) 855-8465
                                                     E-mail: tblunck@yahoo.com


Appellee/Respondent:                                 Respondent/Appellee’s Appellate Counsel:

                                                     Mr. Karl E. Hays
                                                     State Bar No. 09307050
                                                     Law Office of Karl E. Hays, PLLC
                                                     2101 South Highway 35, Suite 210
                                                     Austin, Texas 78741
                                                     Telephone: (512) 476-1911
                                                     Telecopier: (512) 476-1904
                                                     E-mail: Service@haysfamilylaw.com




Appellant’s First Motion for Extension of Time to File Brief                             Page 2 of 5
TO THE HONORABLE THIRD COURT OF APPEALS:

        Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant Tedde R. Blunck, files

this First Motion to Extend Time to File Appellant’s Brief. It is presumed that the

extension is opposed as counsel for Appellee has not responded to Appellant’s request.

        Appellant’s opening brief is currently due on May 8, 2015.

        Appellant requests a 31-day extension of time to file its brief, making the brief due

on June 8, 2015. This is the first request for extension of time to file the opening brief.

        Appellant relies on the following reasons, in addition to the routine matters that

Appellant as a practicing attorney must attend to in daily practice, to explain the need for

the requested extension:

        Appellant has been spending a great deal of time with urgent matters
        caused by the untimely death of a client’s father.

        Appellant, as a solo practicing attorney, has primary responsibility in the
        following lawsuits which involve complex issues and significant time in
        research: Complicated partition proceedings involving the sale of rural real
        estate complicated by language in a Will being probated and Guardianship
        proceedings for benefit of a minor named in the Will as the beneficiary of
        the Will with respect to the land being partitioned and sold.

        Appellant recently lost his ability to perform legal research on line during
        the period from when the Court Reporter’s Record was filed and when the
        Brief is due. There was a substantial period of time when Appellant was
        unable to perform legal research on line and there are no law libraries
        within a reasonable distance to allow the research necessary to prepare the
        brief. The service has now been restored.

        Appellant seeks this extension of time to be able to prepare a cogent and succinct

brief to aid this Court in its analysis of the issues presented. This request is not sought

for delay but so that justice may be done.



Appellant’s First Motion for Extension of Time to File Brief                         Page 3 of 5
        The undersigned has attempted to confer with opposing counsel, and he has not

responded. It is therefore presumed that he does oppose this motion.

        All facts recited in this motion are within the personal knowledge of the Appellant

signing this motion, therefore, no verification is necessary under Rule of Appellate

Procedure 10.2.

                                          PRAYER FOR RELIEF

        For the reasons set forth above, Appellant requests that this Court grant this First

Motion to Extend Time to File Appellant’s Brief and extend the Deadline for Filing the

Appellant’s Brief up to and including June 8, 2015. Appellant requests all other relief to

which it may be entitled.



                                                     Respectfully submitted,




                                                     ____________________________________
                                                     Tedde R. Blunck
                                                     502 Quitman Street
                                                     P O Box 1152
                                                     Pittsburg, Texas 75686
                                                     Telephone: (903) 855-8460
                                                     Telecopier: (903) 855-8465
                                                     E-mail: tblunck@yahoo.com
                                                     Pro Se




Appellant’s First Motion for Extension of Time to File Brief                         Page 4 of 5
                                    CERTIFICATE OF CONFERENCE

        Pursuant to Tex. R. App. P. 10.1(5), I certify that I conferred with counsel for

Appellee regarding this motion and that Appellee is opposed to this motion.




                                                     Tedde R. Blunck




                                        CERTIFICATE OF SERVICE

        Pursuant to Tex. R. App. P. 9.5, I certify that on May 6, 2015 I served a copy of

this motion by e-service to the following counsel:

Mr. Karl E. Hays
State Bar No. 09307050
Law Office of Karl E. Hays, PLLC
2101 South Highway 35, Suite 210
Austin, Texas 78741
Telephone: (512) 476-1911
Telecopier: (512) 476-1904
E-mail: service@haysfamilylaw.com
Counsel for Appellee




                                                               Tedde R. Blunck




Appellant’s First Motion for Extension of Time to File Brief                        Page 5 of 5